Citation Nr: 1145088	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  10-12 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Ambulatory Care Center in Sepulveda, California


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses incurred at Arcadia Methodist Hospital after June 26, 2007.


REPRESENTATION

Appellant represented by:	Salvatore J. Zimmitti, Attorney


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision by the Department of Veterans Affairs (VA) Ambulatory Care Center in Sepulveda, California.


FINDINGS OF FACT

1.  At the time the Veteran was treated at Arcadia Memorial Hospital in June 2007, service connection was not in effect for any disability. 

2.  As of June 26, 2007, the Veteran's condition had stabilized such that he could safely have been transferred to a VA or other Federal facility. 


CONCLUSION OF LAW

The requirements for entitlement to payment or reimbursement of unauthorized medical expenses at Arcadia Methodist Hospital in June 2007 have not been met.  38 U.S.C.A. §§ 1725, 1728, 5103A, 5107 (West 2002); 38 C.F.R. §§ 17.120, 17.123 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions of the Veterans Claims Assistance Act of 2000, VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The VCAA, with its expanded duties, is not applicable to cases involving unauthorized medical expenses claims, as the statute at issue in such cases is not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  Barger v. Principi, 16 Vet. App. 132 (2002).  Similarly, the statute at issue in this matter is not found in Chapter 51, but rather, in Chapter 17.  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403  -04 (2005), the United States Court of Appeals for Veterans Claims appeared to assume that the VCAA was applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error. 

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R. Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124 , the claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and other evidence or statements that are deemed necessary and requested for adjudication of the claim.  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132. 

In this case, the VA medical facility in question has explained the bases for denial of the claim, and afforded an opportunity to present information and evidence in support of the claim.  There is no indication that notice or development would aid the appellant in substantiating the claim for reimbursement.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010).  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (discussing how remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  VA has satisfied its duties to inform and assist the appellant at every stage of this case. 

The facts of this case are not in dispute.  On June 25, 2007, the Veteran presented at the emergency room at Arcadia Memorial Hospital after experiencing multiple episodes of melena while playing a round of golf, accompanied by nausea, vomiting, hematemesis, lightheadedness, dizziness, and weakness.  At the emergency room, he had an additional two episodes of melena, and was admitted for treatment.  He was an inpatient at Arcadia Memorial Hospital until his discharge from that facility on June 29, 2007.  During his inpatient stay, he underwent a platelet transfusion and an esophagogastroduodenoscopy with banding ligation.  

VA may contract with non-VA facilities to provide medical services for which VA may assume financial responsibility in certain circumstances.  38 U.S.C.A. § 1703(a) (1)-(8); 38 C.F.R. § 17.52.  However, there is no allegation in this case that VA contracted with Arcadia Memorial Hospital for the Veteran's medical treatment.  Moreover, a claim for payment or reimbursement of services not previously authorized may be filed by the Veteran who received the services (or his/her guardian) or by the hospital, clinic, or community resource which provided the services, or by a person other than the Veteran who paid for the services.  38 C.F.R. § 17.123 (2011).  In this case, the claim for payment or reimbursement has been brought by Arcadia Memorial Hospital. 

In a January 2008 decision, Arcadia Memorial Hospital was paid the amount of $1,459.25 for treatment of the Veteran for the period June 25, 2007, to June 26, 2007.  The December 2007 decision finding that this payment was warranted indicated that the emergency room visit was emergent, and that the medical emergency was of such a nature that the Veteran could not have come to a VA facility.  However, payment or reimbursement for medical services rendered by Arcadia Memorial Hospital for the period June 26, 2007, to June 29, 2007 was denied.  The appellant filed a notice of disagreement in March 2008, and this appeal followed.  Thus, the focus of the appeal is on whether payment or reimbursement is warranted for services rendered at Arcadia Memorial Hospital beyond the initial period already reimbursed.

Section 17.120 of Chapter 38 of the Code of Federal Regulations provides that to the extent allowable, payment or reimbursement of the expenses of care, not previously authorized, in a private or public (or Federal) hospital not operated by the Department of Veterans Affairs, or of any medical services not previously authorized including transportation (except prosthetic appliances, similar devices, and repairs) may be paid on the basis of a claim timely filed, under the following circumstances: 

(a) For veterans with service-connected disabilities. Care or services not previously authorized were rendered to a veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Ch. 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and 

(b) In a medical emergency.  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and 

(c) When Federal facilities are unavailable.  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused. 

38 C.F.R. § 17.120 (emphasis added); see also 38 U.S.C.A. § 1728(a) (1)-(3). 

All three statutory requirements must be met before reimbursement can be authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997).  The February 2010 Statement of the Case does not reflect, and the appellant has not asserted, that service connection was in effect for any disabilities at the time of the medical services in question.  There is also no other evidence that the Veteran was rated as permanently and totally disabled due to service-connected disorders, or was participating in a rehabilitation program at the time of his care in June 2007.  Accordingly, criterion (a) is not satisfied, and there is no basis to establish entitlement to reimbursement under 38 U.S.C.A. § 1728.  See also 38 C.F.R. § 17.120. 

However, payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  To be eligible for reimbursement under this authority, all of the following conditions must be satisfied: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public. 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 

See 38 C.F.R. § 17.1002. 
After thorough review of the record, the evidence appears to show that criterion (d) of 38 U.S.C.A. § 1725 is not met.  VA physicians reviewed the Veteran's medical records and determined that the Veteran was hemodynamically stable for transfer to a VA facility on June 26, 2007.  Although it is beyond the purview of the Board to make its own medical determination when the Veteran was sufficiently stable for transfer, the Board finds that the medical evidence of record supports the VA physicians' conclusion.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions); Black v. Brown, 10 Vet. App. 297, 284 (1997) (finding that in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Specifically, the Veteran underwent an esophagogastroduodenoscopy with banding ligation on June 26, 2007, the day after he was admitted.  The accompanying surgical procedure record indicated that the risks, benefits, and alternatives were explained to both the Veteran and his next of kin; nothing in this note indicates that the esophagogastroduodenoscopy was done on an emergency basis.  Thus, criterion (d) of 38 C.F.R. § 1725 is not met.  As the law requires that all of the nine conditions of that regulation be satisfied in order for payment or reimbursement of unauthorized medical expenses to be made, such payment is not warranted in this case.  

To the extent that the Arcadia Memorial Hospital records indicate that a June 28, 2007, phone call between that facility and the VA Medical Center in Long Beach, California relayed that no Telemetry beds were available at the VA facility on that date, this does not substantiate the appellant's claim.  Indeed, it has been determined that the Veteran was stable for transfer on June 26, 2007.  His eligibility for medical services at a non-VA facility ended at that time.  Therefore, criterion (d) is not met as of June 26, 2007.  As the criteria are conjunctive, unavailability of telemetry or other-type beds at VA facilities after June 26, 2007, is irrelevant.  The only important date to show availability of beds for transfer is June 26, 2007, the date the Veteran became stable for transfer.  The record simply does not show unavailability on that date.  Finally, the appellant argued in a March 2008 statement that the Veteran was not medically stable for discharge on June 27, 2007.  But the criteria do not require that a veteran be sufficiently stable for discharge from the non-VA facility, only that he or she be sufficiently stable for transfer by medical emergency vehicle.  

Based on the medical evidence of record, the Board finds that the Veteran was stable for transfer from Arcadia Memorial Hospital to a VA facility on June 26, 2007.  On that basis, payment or reimbursement for medical services rendered at Arcadia Memorial Hospital beyond June 26, 2007, is not warranted.  As the preponderance of the evidence is against the appellant's claim in this case, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Payment or reimbursement of unauthorized medical expenses incurred for the period June 26, 2007, to June 29, 2007 at Arcadia Memorial Hospital is denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


